Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is responsive to a NEW APPLICATION filed on September 27, 2019 for patent application 16/586,425.
Status of Claims
2.	Claims 1-24 are now presented for examination in this Office Action. 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwak et al. (U.S. Patent Number: 10,742,457).
As to independent claim 1, Kwak discloses an apparatus to dynamically adjust data acquisition settings, the apparatus comprising: 
a model generator to (see Figure 9A and 9B): transform sensor data to variance data (e.g., any of the UEs 1001 and 1002 can comprise an Internet of Things IoT UE, which can comprise a network access layer designed for low-power IoT applications utilizing short-lived UE connections; an IoT UE can utilize technologies such as machine-to-machine M2M or machine-type communications MTC for exchanging data with an MTC server or device via a public land mobile network PLMN, Proximity-Based Service ProSe or device-to-device D2D communication, sensor networks, or IoT networks; the M2M or MTC exchange of data may be a machine-initiated exchange of data; an IoT network describes interconnecting IoT UEs, which may include uniquely identifiable embedded computing devices within the Internet infrastructure, with short-lived connections; the IoT UEs may execute background applications e.g., keep-alive messages, status updates, etc. to facilitate the connections of the IoT network) (see Col. 14, Lines 29-45); and differentiate the variance data to generate variance rate of change data (e.g., there can be four or more different PDCCH formats defined in LTE with different numbers of CCEs e.g., aggregation level, L=1, 2, 4, or 8) (see Col. 16, Lines 36-38); 
a model analyzer to: determine subsets of the variance rate of change data associated with respective data acquisition settings (e.g., one can obtain a randomization of 10 ms for a sub-carrier spacing of 120 KHz by applying a cyclic shift of 15 bits to the c obtained) (see Col. 11, Lines 2-4); determine a count of data points corresponding to the rate of change data (e.g., one limitation of performing the modulo operation may be that the periodicity of the randomness would be limited by the choice of the “fixed number” used for performing the modulo operation; one way to get around this may be to perform another operation on the resulting initialization value to obtain a new initialization value; for instance, one can perform a cyclic shift of the resulting initialization value using some of the initialization parameters to obtain a new initialization value) (see Col. 10, Lines 53-62); and determine an interval spacing value based on the count of the data points and a number of subsets of the variance rate of change data (e.g., to extend the periodicity, a cyclic shift that is a function of the slot number may be applied to the c after N slots to get a new initialization value) (see Col. 10, Line 66 to Col. 11, Line 2); and 
a solution identifier to: calculate candidate solutions at respective ones of the data points corresponding to the interval spacing value, respective ones of the candidate solutions corresponding to respective data acquisition settings of a data acquisition system (e.g., cyclic wrap around function) (see Col. 9, Lines 39-62); and select one of the candidate solutions satisfying an operational threshold of the data acquisition system (e.g., hashing; length) (see Col. 9, Lines 4-44).
As to independent claim 9, Kwak discloses at least one non-transitory computer-readable medium comprising instructions that, when executed, cause at least one processor to at least: 
transform sensor data to variance data (e.g., any of the UEs 1001 and 1002 can comprise an Internet of Things IoT UE, which can comprise a network access layer designed for low-power IoT applications utilizing short-lived UE connections; an IoT UE can utilize technologies such as machine-to-machine M2M or machine-type communications MTC for exchanging data with an MTC server or device via a public land mobile network PLMN, Proximity-Based Service ProSe or device-to-device D2D communication, sensor networks, or IoT networks; the M2M or MTC exchange of data may be a machine-initiated exchange of data; an IoT network describes interconnecting IoT UEs, which may include uniquely identifiable embedded computing devices within the Internet infrastructure, with short-lived connections; the IoT UEs may execute background applications e.g., keep-alive messages, status updates, etc. to facilitate the connections of the IoT network) (see Col. 14, Lines 29-45); 
differentiate the variance data to generate variance rate of change data (e.g., there can be four or more different PDCCH formats defined in LTE with different numbers of CCEs e.g., aggregation level, L=1, 2, 4, or 8) (see Col. 16, Lines 36-38); 
determine subsets of the variance rate of change data associated with respective data acquisition settings (e.g., one can obtain a randomization of 10 ms for a sub-carrier spacing of 120 KHz by applying a cyclic shift of 15 bits to the c obtained) (see Col. 11, Lines 2-4); 
determine a count of data points corresponding to the rate of change data (e.g., one limitation of performing the modulo operation may be that the periodicity of the randomness would be limited by the choice of the “fixed number” used for performing the modulo operation; one way to get around this may be to perform another operation on the resulting initialization value to obtain a new initialization value; for instance, one can perform a cyclic shift of the resulting initialization value using some of the initialization parameters to obtain a new initialization value) (see Col. 10, Lines 53-62); 
determine an interval spacing value based on the count of the data points and a number of subsets of the variance rate of change data (e.g., to extend the periodicity, a cyclic shift that is a function of the slot number may be applied to the c after N slots to get a new initialization value) (see Col. 10, Line 66 to Col. 11, Line 2); 
calculate candidate solutions at respective ones of the data points corresponding to the interval spacing value, respective ones of the candidate solutions corresponding to respective data acquisition settings of a data acquisition system (e.g., cyclic wrap around function) (see Col. 9, Lines 39-62); and 
select one of the candidate solutions satisfying an operational threshold of the data acquisition system (e.g., hashing; length) (see Col. 9, Lines 4-44).
As to independent claim 17, Kwak discloses a method to dynamically adjust data acquisition settings, the method comprising: 
transforming, by executing an instruction with a processor, sensor data to variance data (e.g., any of the UEs 1001 and 1002 can comprise an Internet of Things IoT UE, which can comprise a network access layer designed for low-power IoT applications utilizing short-lived UE connections; an IoT UE can utilize technologies such as machine-to-machine M2M or machine-type communications MTC for exchanging data with an MTC server or device via a public land mobile network PLMN, Proximity-Based Service ProSe or device-to-device D2D communication, sensor networks, or IoT networks; the M2M or MTC exchange of data may be a machine-initiated exchange of data; an IoT network describes interconnecting IoT UEs, which may include uniquely identifiable embedded computing devices within the Internet infrastructure, with short-lived connections; the IoT UEs may execute background applications e.g., keep-alive messages, status updates, etc. to facilitate the connections of the IoT network) (see Col. 14, Lines 29-45); 
differentiating, by executing an instruction with the processor, the variance data to generate variance rate of change data (e.g., there can be four or more different PDCCH formats defined in LTE with different numbers of CCEs e.g., aggregation level, L=1, 2, 4, or 8) (see Col. 16, Lines 36-38); 
determining, by executing an instruction with the processor, subsets of the variance rate of change data associated with respective data acquisition settings (e.g., one can obtain a randomization of 10 ms for a sub-carrier spacing of 120 KHz by applying a cyclic shift of 15 bits to the c obtained) (see Col. 11, Lines 2-4); 
determining, by executing an instruction with the processor, a count of data points corresponding to the rate of change data (e.g., one limitation of performing the modulo operation may be that the periodicity of the randomness would be limited by the choice of the “fixed number” used for performing the modulo operation; one way to get around this may be to perform another operation on the resulting initialization value to obtain a new initialization value; for instance, one can perform a cyclic shift of the resulting initialization value using some of the initialization parameters to obtain a new initialization value) (see Col. 10, Lines 53-62); 
determining, by executing an instruction with the processor, an interval spacing value based on the count of the data points and a number of subsets of the variance rate of change data (e.g., to extend the periodicity, a cyclic shift that is a function of the slot number may be applied to the c after N slots to get a new initialization value) (see Col. 10, Line 66 to Col. 11, Line 2); 
calculating, by executing an instruction with the processor, candidate solutions at respective ones of the data points corresponding to the interval spacing value, respective ones of the candidate solutions corresponding to respective data acquisition settings of a data acquisition system (e.g., cyclic wrap around function) (see Col. 9, Lines 39-62); and 
selecting, by executing an instruction with the processor, one of the candidate solutions satisfying an operational threshold of the data acquisition system (e.g., hashing; length) (see Col. 9, Lines 4-44).
As to dependent claim 2, Kwak teaches the apparatus as defined in claim 1, wherein the model analyzer is to determine whether the selected one of the candidate solutions is a false positive by selecting one of the count of data points corresponding to the rate of change data that is subsequent to the selected one of the candidate solutions (e.g., one limitation of performing the modulo operation may be that the periodicity of the randomness would be limited by the choice of the “fixed number” used for performing the modulo operation; one way to get around this may be to perform another operation on the resulting initialization value to obtain a new initialization value; for instance, one can perform a cyclic shift of the resulting initialization value using some of the initialization parameters to obtain a new initialization value) (see Col. 10, Lines 53-62).
As to dependent claim 3, Kwak teaches the apparatus as defined in claim 2, further including a setting manipulator to assign the data acquisition system with data acquisition settings corresponding to the selected one of the candidate solutions when the subsequently selected data point satisfies the operational threshold (e.g., to extend the periodicity, a cyclic shift that is a function of the slot number may be applied to the c after N slots to get a new initialization value) (see Col. 10, Line 66 to Col. 11, Line 2).
As to dependent claim 4, Kwak teaches the apparatus as defined in claim 3, wherein the setting manipulator is to assign the data acquisition settings as at least one of a data acquisition frequency, a data sample dwell duration, or a data sample resolution (e.g., one can obtain a randomization of 10 ms for a sub-carrier spacing of 120 KHz by applying a cyclic shift of 15 bits to the c obtained) (see Col. 11, Lines 2-4).
As to dependent claim 5, Kwak teaches the apparatus as defined in claim 2, wherein the solution identifier is to cease further data point analysis in response to the model analyzer determining the subsequently selected data point satisfies the operational threshold (e.g., cyclic wrap around function) (see Col. 9, Lines 39-62).
As to dependent claim 6, Kwak teaches the apparatus as defined in claim 1, wherein the solution identifier is to determine whether the operational threshold includes at least one of a variance threshold value or a rate of change variance window threshold (e.g., hashing; length) (see Col. 9, Lines 4-44).
As to dependent claim 7, Kwak teaches the apparatus as defined in claim 1, wherein the model generator is to differentiate the variance data with a polynomial function having a polynomial degree of 16 (e.g., polynomial order of 16) (see Col. 9, Lines 13-38).
As to dependent claim 8, Kwak teaches the apparatus as defined in claim 1, wherein the variance data is based on a number of data acquisition system settings and a number of samples per setting configuration (e.g., table 5; fixed number) (see Col. 9, Lines 4-44 and Col. 10, Lines 53-62).
As to dependent claim 10, Kwak teaches the computer readable medium as defined in claim 9, wherein the instructions, when executed, cause the at least one processor to determine whether the selected one of the candidate solutions is a false positive by selecting one of the count of data points corresponding to the rate of change data that is subsequent to the selected one of the candidate solutions (e.g., one limitation of performing the modulo operation may be that the periodicity of the randomness would be limited by the choice of the “fixed number” used for performing the modulo operation; one way to get around this may be to perform another operation on the resulting initialization value to obtain a new initialization value; for instance, one can perform a cyclic shift of the resulting initialization value using some of the initialization parameters to obtain a new initialization value) (see Col. 10, Lines 53-62).
As to dependent claim 11, Kwak teaches the computer readable medium as defined in claim 10, wherein the instructions, when executed, cause the at least one processor to assign the data acquisition system with data acquisition settings corresponding to the selected one of the candidate solutions when the subsequently selected data point satisfies the operational threshold (e.g., to extend the periodicity, a cyclic shift that is a function of the slot number may be applied to the c after N slots to get a new initialization value) (see Col. 10, Line 66 to Col. 11, Line 2).
As to dependent claim 12, Kwak teaches the computer readable medium as defined in claim 11, wherein the instructions, when executed, cause the at least one processor to assign the data acquisition settings as at least one of a data acquisition frequency, a data sample dwell duration, or a data sample resolution (e.g., one can obtain a randomization of 10 ms for a sub-carrier spacing of 120 KHz by applying a cyclic shift of 15 bits to the c obtained) (see Col. 11, Lines 2-4).
As to dependent claim 13, Kwak teaches the computer readable medium as defined in claim 10, wherein the instructions, when executed, cause the at least one processor to cease further data point analysis in response to the model analyzer determining the subsequently selected data point satisfies the operational threshold (e.g., cyclic wrap around function) (see Col. 9, Lines 39-62).
As to dependent claim 14, Kwak teaches the computer readable medium as defined in claim 9, wherein the instructions, when executed, cause the at least one processor to determine whether the operational threshold includes at least one of a variance threshold value or a rate of change variance window threshold (e.g., hashing; length) (see Col. 9, Lines 4-44).
As to dependent claim 15, Kwak teaches the computer readable medium as defined in claim 9, wherein the instructions, when executed, cause the at least one processor to differentiate the variance data with a polynomial function having a polynomial degree of 16 (e.g., polynomial order of 16) (see Col. 9, Lines 13-38).
As to dependent claim 16, Kwak teaches the computer readable medium as defined in claim 9, wherein the instructions, when executed, cause the at least one processor to calculate the variance data based on a number of data acquisition system settings and a number of samples per setting configuration (e.g., table 5; fixed number) (see Col. 9, Lines 4-44 and Col. 10, Lines 53-62).
As to dependent claim 18, Kwak teaches the method as defined in claim 17, further including determining whether the selected one of the candidate solutions is a false positive by selecting one of the count of data points corresponding to the rate of change data that is subsequent to the selected one of the candidate solutions (e.g., one limitation of performing the modulo operation may be that the periodicity of the randomness would be limited by the choice of the “fixed number” used for performing the modulo operation; one way to get around this may be to perform another operation on the resulting initialization value to obtain a new initialization value; for instance, one can perform a cyclic shift of the resulting initialization value using some of the initialization parameters to obtain a new initialization value) (see Col. 10, Lines 53-62).
As to dependent claim 19, Kwak teaches the method as defined in claim 18, further including assigning the data acquisition system with data acquisition settings corresponding to the selected one of the candidate solutions when the subsequently selected data point satisfies the operational threshold (e.g., to extend the periodicity, a cyclic shift that is a function of the slot number may be applied to the c after N slots to get a new initialization value) (see Col. 10, Line 66 to Col. 11, Line 2).
As to dependent claim 20, Kwak teaches the method as defined in claim 19, further including assigning the data acquisition settings as at least one of a data acquisition frequency, a data sample dwell duration, or a data sample resolution (e.g., one can obtain a randomization of 10 ms for a sub-carrier spacing of 120 KHz by applying a cyclic shift of 15 bits to the c obtained) (see Col. 11, Lines 2-4).
As to dependent claim 21, Kwak teaches the method as defined in claim 18, further including ceasing further data point analysis in response to the model analyzer determining the subsequently selected data point satisfies the operational threshold (e.g., cyclic wrap around function) (see Col. 9, Lines 39-62).
As to dependent claim 22, Kwak teaches the method as defined in claim 17, further including determining whether the operational threshold includes at least one of a variance threshold value or a rate of change variance window threshold (e.g., hashing; length) (see Col. 9, Lines 4-44).
As to dependent claim 23, Kwak teaches the method as defined in claim 17, further including differentiating the variance data with a polynomial function having a polynomial degree of 16 (e.g., polynomial order of 16) (see Col. 9, Lines 13-38).
As to dependent claim 24, Kwak teaches the method as defined in claim 17, further including calculating the variance data based on a number of data acquisition system settings and a number of samples per setting configuration (e.g., table 5; fixed number) (see Col. 9, Lines 4-44 and Col. 10, Lines 53-62).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tejal Gami/
Primary Patent Examiner, Art Unit 2117